—Judgment, *46Supreme Court, Bronx County (Richard Price, J.), rendered January 9, 1995, convicting defendant, upon his plea of guilty, of attempted criminal , possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 2>xh to 7 years, unanimously affirmed.
The record of defendant’s plea allocution establishes that he voluntarily and knowingly waived his right to appeal (see, People v Moissett, 76 NY2d 909). Accordingly, appellate review of the denial of defendant’s suppression motion is foreclosed. Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.